DETAILED ACTION
This action is responsive to the Applicant’s response filed on November 30, 2021.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,510,341 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments/Amendment
Rejections under 251
The Applicant acknowledged the Examiner’s statement that the claims removed the limitations directed to “determining whether the first search space and the second search space overlap in one or more CCEs” as wells as no longer requiring the sending of the PDCCH signaling based upon both the determination that the first and second search space overlap and the length of the PDCCH signaling excluding the CIF being equal to the length of the PDCCH signaling including the CIF.
claims 1 and 7 to recite “in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling and based on the physically overlapped region existing between the first search space and the second search space, transmit, in the physically overlapped region, the first PDCCH signaling without the CIF to a user equipment (UE)”.  
The Examiner acknowledges that the Applicant has amended the claim to recite that the transmit (claim 1) is response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling and based on the physically overlapped region existing between the first search space and the second search space as well as amending that the parse (claim 7) is responsive to determining that a length of a first PDDCH signaling excluding a CIF in the first search space is equal to a length of a second PDCCH signaling including a CIF in the second search space and based on the physically overlapped region existing between the first search space and the second search space. 
In view of the amendment, the Examiner will withdraw the 251 rejection to claims 1 and 7. 

With respect to claims 11 and 16, the Applicant states that the claim recites “transmit[ing]…the second PDCCH signaling with an additional bit to the UE, wherein the additional bit is appended to the second PDCCH signaling” and claims 16 and 26 recite that “the addition bit is appending to the second PDCCH signaling including the CIF.” 
The Applicant states that these features are materially distinguishable from the removed features that are triggering the recapture analysis; namely, embodiments in which the PDCCH signaling excludes the CIF.  In other words, claims 11, 16, 21, and 26 “include” the additional bit, whereas, the features that are triggering the recapture analyses “exclude” the CIF. Thus, the claims are materially narrowed in other respect and thus avoid the recapture rule. 
Upon further review of the claims and the prosecution history, the Examiner agrees with the Applicant that with respect to claims 11, 16, 21, and 267, the claims include transmitting or parsing the second PDCCH including the CIF whereas the original claims and recapture analysis focused on the 

112 First Paragraph Argument
	As set forth in the previous office action, the Examiner noted “that the claims remove one of the conditions for sending/parsing the PDCCH signal (i.e. the condition of determining the first search space and the second search space overlap in the at least one of the plurality of CCEs). 
	The Applicant disagrees that every embodiment requires two conditions.  The Applicant points to col. 9, lines 3-12 which recite that:
“The PDCCH signaling sent by the base station may include resource allocation information and other control information such as carrier activation or deactivation information, and information for triggering a physical random access process. 

As an example, in a physical region other than foregoing physically overlapped region in the search space of the user equipment, the base station may send the PDCCH signaling according to the prior art, which is not detailed here”.   

The Applicant states that this portion of the specification means that the base station may also send the PDCCH signaling according to the present disclosure in a physical region other than the foregoing physically overlapped region in the search space of the user equipment. 
The Examiner respectfully disagrees with the Patent Owner.  Although the Applicant is correct that the specification discloses that the base station is configured to send the PDCCH signaling according to the prior art, the claims are not directed to a prior art PDCCH signaling.  The Applicant has not shown that the claims at issue, are directed to known prior art methods of sending PDCCH signaling. 
The Examiner notes that although, the arguments are not persuasive, in view of the amendment to clams 1-7, the examiner will withdraw the 112 first paragraph rejection to those claims since the claims were amended to add the requirement of the two conditions. 
112 2nd paragraph
	In view of the amendment to claims 2-6 and 7-10 the Examiner agrees that the Applicant has overcome the previous 112 2nd paragraph rejection.
101 Rejection
	In view of the amendment to clam 7, the Examiner agrees that the Applicant has overcome the previous 101 rejection.

Double Patenting Rejection
	The Examiner notes that the Applicant has stated that “a terminal disclaimer is filed herewith”.  A review of the record shows that a terminal disclaimer has not been filed. Therefore, the rejection will be maintained. 

103 Rejection
	The Applicant states that claim 1 has been further amended to recite “in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling and based on the physically overlapped region existing between the first search space and the second search space, transmit, in the physically overlapped region, the first PDCCH signaling without the CIF to a user equipment (UE).”   
	The Applicant argues that nothing in Earnshaw discloses or suggest transmitting, in the physically overlapped region, the first PDCCH signaling without the CIF to a user equipment (UE) in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling and based on the physically overlapped region existing between the first search space and the second search space, as recited in claim 1.  The Applicant also states that claim 7 recites similar features. 
	The Examiner finds the Applicant’s arguments persuasive as to claims 1 and 7.  Although, the Examiner maintains that Yang in view of Earnshaw discloses the transmission of PDCCH signaling and that overlapped regions exist in a first and second search space, the combination of Yang and Earnshaw do not disclose “transmitting, in the physically overlapped region, the first PDCCH signaling without the CIF to a user equipment (UE) in response to determining that the length of the first PDCCH signaling is 
	With respect to claims 11, 16, 21, and 26, the Applicant argues that none of the cited references discloses or suggests transmitting or receiving a PDCCH that includes the claimed additional bit, where the transmitting or receiving is performed in physically overlapped region exists between the first search space and the second search space. 
	The Applicant states that Yang does not disclose or suggest that the transmitting/receiving steps of the PDCCH with the additional bit are performed in the physically overlapped regions that exits between the first search space and the second search space. 

The Examiner notes that as set forth in the rejection, Yang discloses of an additional bit, i.e. a padding bit that is filled with 0 (see paragraph 0087 and 0146).  In addition, Yang in paragraph [0057] discloses that a physically overlapped region exists between the first and second search space. As disclosed in paragraph [0057], the dedicated and common search spaces may overlap.  See also claim 53 of Yang which is directed to a method of transmitting a control channel through a plurality of search spaces including where each of the control channel candidates has a given DCI format size and including a CIF.   As set forth above, the DCI formats may include an additional bit (see paragraph [0087]).  
Thus, Yang discloses transmission of the PDCCH with additional padding bits (i.e. additional bits) in a physically overlapped region.  See also paragraph [0119] which discloses overlapped search spaces and the transmission of PDCCHs via these overlapped search spaces.  
Therefore, the Examiner does not find the Applicant’s arguments persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The examiner notes that the claims remove one of the conditions for sending/parsing the PDCCH signal (i.e. the condition of determining the first search space and the second search space overlap in the at least one of the plurality of CCEs). A review of the patent specification discloses that every embodiment requires two conditions, that is, determining the first search space and the second search space overlap in the at least one of the plurality of CCEs and determining the length of the PDCCH signal excluding the CIF in the first search space is equal to the length of the PDCCH signal including the CIF in the second search space is equal. 
Thus, the claims as amended introduce new matter since it is directed to an embodiment that is not disclosed in the original specification. 

Claims 11-30 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is described above in the 112 first paragraph discussion. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,137,794. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the application are not patentably distinct from the claims in the parent application. 

16/200,667
9,137,794
1. A non-transitory machine-readable storage medium having stored thereon programming for execution by a machine, the programming including instructions to
1. A machine-readable storage medium having stored thereon, programming for execution by a machine, the programming including instructions to:
determine locations of a first search space and a second search space, wherein each of the first search space and the second search space comprises a plurality of control channel elements (CCEs), 

wherein a physically overlapped region exists between the first search space and the second search space, and 

wherein a PDCCH signaling comprises at least one CCE of the first search space or of the second search space;
determine locations of a first search space and a second search space, wherein the first search space and the second search space comprises a plurality of control channel elements (CCEs), and 






wherein the PDCCH signaling is made up of at least one CCE of the first search space or of the second search space;





determine whether a length of a first PDCCH signaling without a carrier indication field (CIF) in the first search space is equal to a length of a second PDCCH signaling with a CIF in the second search space; and
determine whether the first search space and the second search space overlap in at least one of the plurality of CCEs, and 

determine whether a length of the PDCCH signaling excluding a carrier indication field (CIF) in the first search space is equal to a length of the PDCCH signaling including the CIF in the second search space; and


in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling and based on the physically overlapped region existing between the first search space and the second search space,, 



 the CIF to a user equipment (UE).
when the first search space and the second search space overlap in the at least one of the plurality of CCEs and when the length of the PDCCH signaling excluding the CIF in the first search space is equal to the length of the PDCCH signaling including the CIF in the second search space,

 transmit, in the at least one of the plurality of CCEs over which the first search space and overlaps the second search space, the PDCCH signaling including the CIF to the UE.


	As shown above, the instant claims are broader than the claims in the ‘794 patent as thus is not patentably distinct from those claims. Claims 2-10 of the instant claims correspond to claims 2-10 of the ‘794 patent and thus are likewise not patentably distinct. 

Claims 11-14, 21-24, 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 11-14, 16-18 and 20 of U.S. Patent No. 8,897,533 in view of US Patent Yang US Patent Pub. 2013/0016672.

16/200,667
8,879,533
11. A method for sending Physical Downlink Control Channel (PDCCH) signaling, comprising: 
1. A method for transmitting Physical Downlink Control Channel (PDCCH) signaling to a user equipment (UE), comprising:
determining locations of a first search space and a second search space, wherein each of the first search space and the second search space comprises a plurality of control channel elements (CCEs), wherein a physically overlapped region exists between the first search space and the second search space, and wherein a PDCCH signaling comprises at least one CCE of the first search space or of the second search space; 
determining locations of a first search space and a second search space, wherein the first search space and the second search space comprise a plurality of control channel elements (CCEs), wherein the PDCCH signaling is made up of at least one CCE of the first search space or of the second search space;


determining whether a length of a first PDCCH signaling without a carrier indication field (CIF) in the first search space is equal to a length of a second PDCCH signaling with a CIF in the second search space; and 



in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling, 



with an additional bit to the UE, wherein the additional bit is appended to the second PDCCH signaling.
determining whether the first search space and the second search space overlap in at least one of the plurality of CCEs, and determining whether a length of the PDCCH signaling excluding a carrier indication field (CIF) in the first search space is equal to a length of the PDCCH signaling including the CIF in the second search space; and

when the first search space and the second search space overlap in the at least one of the plurality of CCEs and when the length of the PDCCH signaling excluding the CIF in the first search space is equal to the length of the PDCCH signaling including the CIF in the second search 


	As shown above, claim 11 is in most cases broader than the claims in the ‘533 patent.  The Examiner notes that claim 11 additionally recites “an additional bit” that is appended to the PDCCH signaling. The Examiner notes that appending an additional bit is not patentably distinct from the claims of the ‘533 patent.  
The Examiner determines that Yang discloses using a padding bit (additional bit) in paragraphs [0087 & 0146].  Yang discloses that an additional bit may be added for error checking and for size matching.  Therefore it would have been obvious to one of ordinary skill in the art to add an additional bit to the signal to indicate additional information such as indicating a specific format or for error checking. 
Therefore, for the above reasons, the instant claims are not patentably distinct from the claims of the ‘533 Patent. Claims 12-14, 21-24, 26-29 of the instant claims correspond to claims 2-4, 11-14, 16-18 and 20 respectively of the ‘794 patent and thus are likewise not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. US Patent Pub. 2013/0016672 in view of Earnshaw et al. US Patent Pub. 2013/0010709.
Regarding claim 11:
A method for sending Physical Downlink Control Channel (PDCCH) signaling, comprising: 
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed.
determining locations of a first search space and a second search space, wherein each of the first search space and the second search space comprises a plurality of control channel elements (CCEs), 
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. 
wherein a physically overlapped region exists between the first search space and the second search space, and wherein a PDCCH signaling comprises at least one CCE of the first search space or of the second search space; 
See paragraph [0057] where Yang discloses the UE and common search spaced include a set of CCE . See also Table 2. 

determining whether a length of a first PDCCH signaling without a carrier indication field (CIF) in the first search space is equal to a length of a second PDCCH signaling with a CIF in the second search space; and in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling, transmitting, in the physically overlapped region, the second PDCCH signaling with an additional bit to the UE, wherein the additional bit is appended to the second PDCCH signaling.  
Yang discloses in paragraph [0011] that the plurality of search spaces includes a Carrier Indicator Field (CIF) value used for indicating a related carrier. As described in paragraph [0092], the presence or absence of the CIF within PDCCH can be semi-statically and UE-specifically enabled by higher layer signaling. See also paragraph [0093-0104] which describers various scenarios which include and exclude CIF and paragraphs [0105-0112] which describes other examples with the inclusion and exclusion of the CIF in the search space that is transmitted to the UE. . 
In paragraph [0008-0009], Yang discloses the control channel candidates having the common information size are discriminated using CIF values. See also paragraph [0006] which discloses “if the control channel candidates have a common information size over two or more search spaces, the control channel can be received via any one of the two or more search spaces”. Thus, Yang discloses common information (which includes CIF values) can be the same size across different search spaces. See also paragraph [0058, 0087 and 0092] which discloses the DCI formats in the search spaces can be the same size. 
The examiner notes that as set forth above, Yang discloses that it was known for search spaces to both include and not include CIF. In addition, Yang discloses that it was known for the information size to be the same size as well as DCI formats which also include CIF information to be the same size. 
The Examiner notes that to the extent it is considered that Yang does not determine whether a length of a PDCCH signaling without a CIF is equal to a length of a PDCCH signaling with a CIF, it is 
Therefore, it would have been obvious to one of ordinary skill in the art to determine whether a CIF in the first search space is equal to a length of a non-CIF in a second search space.  As set forth in Yang, it was already known to include CIF and non-CIF in the search space.  Earnshaw discloses further teachings related to the size of the CIFs in the PDCCH signaling. 
As set forth above, Yang discloses that determining whether the lengths are the same. This teachings is also shared by Earnshaw as discussed above and in paragraph [0124] which discloses of search for the DCI having the same length in order to avoid DCI length ambiguity.  The Examiner notes that using the teachings of Yang and Earnshaw would have yielded a predictable result to one of ordinary skill in art since both Yang and Earnshaw consider the size of the DCI formats and information as set forth above and since Earnshaw discloses that searching for same length DCI formats avoid length ambiguity. 

Regarding claim 12:
The method according to claim 11, wherein the first search space is a common search space (CSS) or a UE-specific search space (UESS), and the second search space is a UE-specific search space (UESS).  
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. 

Regarding claim 13:
The method according to claim 12, wherein a CCE level of a given PDCCH signaling in the CSS is 4 or 8, and wherein a CCE level of a given PDCCH signaling in the UESS is 4 or 8.  
See Table 2

Regarding claim 14:
The method according to claim 11, wherein the physically overlapped region comprises at least one CCE in the plurality of CCEs whose index in the first search space is the same as an index in the second search space.  
See paragraph [0119]

Regarding claim 15:
The method according to claim 11, wherein the additional bit is a padding bit which is 0.  
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit).

Regarding claim 16:
A method for receiving Physical Downlink Control Channel (PDCCH) signaling, comprising: 
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed.
receiving a second PDCCH signaling in a physically overlapped region between a first search space and a second search space; and 
The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. As also explained in paragraph [0057], the first and second search spaces may overlap for a given UE. 
parsing the second PDCCH signaling according to a set rule, wherein the second PDCCH signaling includes a carrier indication field (CIF) and an additional bit, wherein the additional bit is appended to the second PDCCH signaling including the CIF, and 
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit). 
wherein a length of a first PDCCH signaling without a CIF in the first search space of a user equipment (UE) is equal to a length of the second PDCCH signaling with the CIF and without the additional bit in the second search space of the UE.  
Yang discloses in paragraph [0011] that the plurality of search spaces includes a Carrier Indicator Field (CIF) value used for indicating a related carrier. As described in paragraph [0092], the presence or absence of the CIF within PDCCH can be semi-statically and UE-specifically enabled by higher layer signaling. See also paragraph [0093-0104] which describers various scenarios which include and exclude CIF and paragraphs [0105-0112] which describes other examples with the inclusion and exclusion of the CIF in the search space that is transmitted to the UE. . 
In paragraph [0008-0009], Yang discloses the control channel candidates having the common information size are discriminated using CIF values. See also paragraph [0006] which discloses “if the control channel candidates have a common information size over two or more search spaces, the control channel can be received via any one of the two or more search spaces”. Thus, Yang discloses common information (which includes CIF values) can be the same size across different search spaces. See also paragraph [0058, 0087 and 0092] which discloses the DCI formats in the search spaces can be the same size. 
The examiner notes that as set forth above, Yang discloses that it was known for search spaces to both include and not include CIF. In addition, Yang discloses that it was known for the information size to be the same size as well as DCI formats which also include CIF information to be the same size. 
The Examiner notes that to the extent it is considered that Yang does not determine whether a length of a PDCCH signaling without a CIF is equal to a length of a PDCCH signaling with a CIF, it is considered that Earnshaw discloses that it was known for a DCI set to include both a Non-CIF DCI set or a CIF-DCI set and that these two sets may have the same lengths.  See paragraph [0082] and [0086]
Therefore, it would have been obvious to one of ordinary skill in the art to determine whether a CIF in the first search space is equal to a length of a non-CIF in a second search space.  As set forth in 
As set forth above, Yang discloses that determining whether the lengths are the same. This teachings is also shared by Earnshaw as discussed above and in paragraph [0124] which discloses of search for the DCI having the same length in order to avoid DCI length ambiguity.  The Examiner notes that using the teachings of Yang and Earnshaw would have yielded a predictable result to one of ordinary skill in art since both Yang and Earnshaw consider the size of the DCI formats and information as set forth above and since Earnshaw discloses that searching for same length DCI formats avoid length ambiguity. 

Regarding claim 17:
The method according to claim 16, wherein the first search space is a common search space (CSS) or a UE-specific search space (UESS), and the second search space is a UE-specific search space (UESS).  
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. 


Regarding claim 18:
The method according to claim 17, wherein a CCE level of a given PDCCH signaling in the CSS is 4 or 8, and wherein a CCE level of a given PDCCH signaling in the UESS is 4 or 8.  
See Table 2

Regarding claim 19:
The method according to claim 16, wherein the physically overlapped region comprises at least one CCE whose index in the first search space is the same as an index in the second search space.  
See paragraph [0119]

Regarding claim 20:
The method according to claim 16, wherein the additional bit is a padding bit which is 0.  
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit). 

Regarding claim 21. 
A base station, comprising: 
See Figure 23 which shows a base station 110 
a processor; and 
See Figure 23 which shows a processor 112 within a base station 110. 
a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, wherein the programming instructions instruct the processor to: 
Yang discloses software code may be stored in a memory unit and then may be driven by a processor, (paragraph [0174]). 
determine locations of a first search space and a second search space, wherein each of the first search space and the second search space comprises a plurality of control channel elements (CCEs), wherein a physically overlapped region exists between the first search space and the second search space, and 
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. 

wherein a PDCCH signaling comprises at least one CCE of the first search space or of the second search space;
See paragraph [0057] where Yang discloses the UE and common search spaced include a set of CCE. See also Table 2. 
 determine whether a length of a first PDCCH signaling without a carrier indication field (CIF) in the first search space is equal to a length of a second PDCCH signaling with a CIF in the second search space; and 
Yang discloses in paragraph [0011] that the plurality of search spaces includes a Carrier Indicator Field (CIF) value used for indicating a related carrier. As described in paragraph [0092], the presence or absence of the CIF within PDCCH can be semi-statically and UE-specifically enabled by higher layer signaling. See also paragraph [0093-0104] which describers various scenarios which include and exclude CIF and paragraphs [0105-0112] which describes other examples with the inclusion and exclusion of the CIF in the search space that is transmitted to the UE. . 
In paragraph [0008-0009], Yang discloses the control channel candidates having the common information size are discriminated using CIF values. See also paragraph [0006] which discloses “if the control channel candidates have a common information size over two or more search spaces, the control channel can be received via any one of the two or more search spaces”. Thus, Yang discloses common information (which includes CIF values) can be the same size across different search spaces. See also paragraph [0058, 0087 and 0092] which discloses the DCI formats in the search spaces can be the same size. 
The examiner notes that as set forth above, Yang discloses that it was known for search spaces to both include and not include CIF. In addition, Yang discloses that it was known for the information size to be the same size as well as DCI formats which also include CIF information to be the same size. 

Therefore, it would have been obvious to one of ordinary skill in the art to determine whether a CIF in the first search space is equal to a length of a non-CIF in a second search space.  As set forth in Yang, it was already known to include CIF and non-CIF in the search space.  Earnshaw discloses further teachings related to the size of the CIFs in the PDCCH signaling. 
As set forth above, Yang discloses that determining whether the lengths are the same. This teachings is also shared by Earnshaw as discussed above and in paragraph [0124] which discloses of search for the DCI having the same length in order to avoid DCI length ambiguity.  The Examiner notes that using the teachings of Yang and Earnshaw would have yielded a predictable result to one of ordinary skill in art since both Yang and Earnshaw consider the size of the DCI formats and information as set forth above and since Earnshaw discloses that searching for same length DCI formats avoid length ambiguity. 
in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling, transmit, in the physically overlapped region, the second PDCCH signaling and an additional bit to a user equipment (UE), wherein the additional bit is appended to the second PDCCH signaling.  
Yang discloses in paragraph [0011] that the plurality of search spaces includes a Carrier Indicator Field (CIF) value used for indicating a related carrier. As described in paragraph [0092], the presence or absence of the CIF within PDCCH can be semi-statically and UE-specifically enabled by higher layer signaling. See also paragraph [0093-0104] which describers various scenarios which include and exclude CIF and paragraphs [0105-0112] which describes another examples with the inclusion and exclusion of the CIF in the search space. 

In addition, Yang as set forth in paragraph [0102-0103] proposes a couple of embodiments which considers DCI format sizes being the same or different. See also paragraph [0087]. See also paragraph [0014] which discloses information size includes a DCI (i.e. control information transmitted through the PDCCH) payload size. 
	As disclosed in paragraph [0086], Earnshaw discloses that the UE may be in a transmission mode where the UE determines that the DCI sets (which include non-CIF and CIF DCI sets) are the same.  Thus, Earnshaw discloses that in response to determining that the lengths are the same, transmission will occur. 

Regarding claim 22:
The base station according to claim 21, wherein the first search space is a common search space (CSS) or a UE-specific search space (UESS), and the second search space is a UE-specific search space (UESS).  
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. 

Regarding claim 23:
The base station according to claim 22, wherein a CCE level of a given PDCCH signaling in the CSS is 4 or 8, and wherein a CCE level of a given PDCCH signaling in the UESS is 4 or 8.  
See Table 2

Regarding claim 24:
The base station according to claim 21, wherein the physically overlapped region comprises at least one CCE in the plurality of CCEs whose index in the first search space is the same as an index in the second search space.  
See paragraph [0119]

Regarding claim 25:
the base station according to claim 21, wherein the additional bit is a padding bit which is 0.  
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit). 

Regarding claim 26:
A user equipment (UE), comprising: a processor; and 
See Figure 23 which shows a UE 120 including a processor 122. 
a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, wherein the programming instructions instruct the processor to: 
Yang discloses software code may be stored in a memory unit and then may be driven by a processor, (paragraph [0174]). 
receive a second Physical Downlink Control Channel (PDCCH) signaling in a physically overlapped region between a first search space and a second search space; and 
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. As also explained in paragraph [0057], the first and second search spaces may overlap for a given UE. 
parse the second PDCCH signaling according to a set rule, wherein the second PDCCH signaling includes a carrier indication field (CIF) and an additional bit, wherein the additional bit is appended to the second PDCCH signaling including the CIF, and 
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit). 
wherein a length of a first PDCCH signaling without a CIF in the first search space of the UE is equal to a length of the second PDCCH signaling with the CIF and without the additional bit in the second search space of the UE.  
Yang discloses in paragraph [0011] that the plurality of search spaces includes a Carrier Indicator Field (CIF) value used for indicating a related carrier. As described in paragraph [0092], the presence or absence of the CIF within PDCCH can be semi-statically and UE-specifically enabled by higher layer signaling. See also paragraph [0093-0104] which describers various scenarios which include and exclude CIF and paragraphs [0105-0112] which describes other examples with the inclusion and exclusion of the CIF in the search space that is transmitted to the UE. . 
In paragraph [0008-0009], Yang discloses the control channel candidates having the common information size are discriminated using CIF values. See also paragraph [0006] which discloses “if the control channel candidates have a common information size over two or more search spaces, the control channel can be received via any one of the two or more search spaces”. Thus, Yang discloses common information (which includes CIF values) can be the same size across different search spaces. See also paragraph [0058, 0087 and 0092] which discloses the DCI formats in the search spaces can be the same size. 
The examiner notes that as set forth above, Yang discloses that it was known for search spaces to both include and not include CIF. In addition, Yang discloses that it was known for the information size to be the same size as well as DCI formats which also include CIF information to be the same size. 
The Examiner notes that to the extent it is considered that Yang does not determine whether a length of a PDCCH signaling without a CIF is equal to a length of a PDCCH signaling with a CIF, it is 
Therefore, it would have been obvious to one of ordinary skill in the art to determine whether a CIF in the first search space is equal to a length of a non-CIF in a second search space.  As set forth in Yang, it was already known to include CIF and non-CIF in the search space.  Earnshaw discloses further teachings related to the size of the CIFs in the PDCCH signaling. 
As set forth above, Yang discloses that determining whether the lengths are the same. This teachings is also shared by Earnshaw as discussed above and in paragraph [0124] which discloses of search for the DCI having the same length in order to avoid DCI length ambiguity.  The Examiner notes that using the teachings of Yang and Earnshaw would have yielded a predictable result to one of ordinary skill in art since both Yang and Earnshaw consider the size of the DCI formats and information as set forth above and since Earnshaw discloses that searching for same length DCI formats avoid length ambiguity. 

Regarding claim 27:
The user equipment according to claim 26, wherein the first search space is a common search space (CSS) or a UE-specific search space (UESS), and the second search space is a UE-specific search space (UESS).  
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. 

Regarding claim 28:
The user equipment according to claim 27, wherein a CCE level of a given PDCCH signaling in the CSS is 4 or 8, and wherein a CCE level of a given PDCCH signaling in the UESS is 4 or 8.  


Regarding claim 29:
The user equipment according to claim 26, wherein the physically overlapped region comprises at least one CCE whose index in the first search space is the same as an index in the second search space.  
See paragraph [0119]

Regarding claim 30:
The user equipment according to claim 26, wherein the additional bit is a padding bit which is 0.
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit). 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee: 
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992